Citation Nr: 1137706	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-14 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for chronic contact dermatitis of the back, claimed as due to a TENS unit prescribed by the Department of Veterans Affairs for a service-connected lumbar spine disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residual burns of the back, claimed as due to a TENS unit prescribed by the Department of Veterans Affairs for a service-connected lumbar spine disability.

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a gastrointestinal disorder, claimed as due to medication prescribed by the Department of Veterans Affairs for service-connected lumbar spine and fibromyalgia disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1976, and from November 1990 to May 1991.  He had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from December 2004 and September 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims enumerated above.

In January 2010, the Board decided 17 issues and remanded the issues listed on the front of this decision and a claim for service connection for hypertension. 

In July 2011, the Appeals Management Center granted service connection for hypertension.  Since this rating action resulted in a full grant of the benefit sought.    

The Veteran has raised the issues of entitlement to service connection for a gastrointestinal disorder, secondary to medication prescribed for his service-connected lumbar spine and fibromyalgia disabilities.  As this claim has not yet been addressed by the RO, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran incurred contact dermatitis as the result of using a VA prescribed TENS unit; the risk of developing contact dermatitis was not a reasonably foreseeable event at the time the Veteran began use of a TENS unit.  

2. The Veteran incurred second and third degree burns as the result of using a VA prescribed TENS unit; the risk of developing residual burns was not a reasonably foreseeable event at the time the Veteran began use of a TENS unit.  

3.  The Veteran developed a gastrointestinal disability as the result of the use of VA prescribed ibuprofen; the risk of developing this disability was a reasonably foreseeable complication from use of ibuprofen and did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation pursuant to 38 U.S.C.A § 1151 for chronic contact dermatitis of the back have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. § 3.361 (2010).

2. The criteria for entitlement to compensation pursuant to 38 U.S.C.A § 1151 for residual burns of the back have been met.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. § 3.361.

3.  The criteria for entitlement to compensation pursuant to 38 U.S.C.A § 1151 for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1151, 5107(b); 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the 38 U.S.C.A. § 1151 claims for chronic contact dermatitis and residual burns associated with TENS unit use, the claims are substantiated, and there are no further VCAA duties for these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in September 2004, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  In September 2006, he was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  

The Veteran has substantiated his status as a Veteran.  He was not notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claim, until the September 2006 letter.  The appeal was readjudicated in supplemental statements of the case issued in July 2007, September 2008, November 2008, and July 2011.  This readjudication cured the timing deficiency.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.  Additionally, the Veteran was provided an April 2010 VA examination in connection with his claims.  The examination report includes clinical examinations and medical opinions by an appropriately qualified healthcare provider that is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The April 2010 VA examination report also reflects substantial compliance with the January 2010 Board remand. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A § 1151 in October 2003.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997 provides that compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.

The implementing regulation applicable to 1151 claims received on or after October 1, 1997 is 38 C.F.R. § 3.361, which provides that, in order to determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(i)  Contact dermatitis and burns of the back

In January 2003, the Veteran started using a VA furnished TENS unit to alleviate his back pain symptoms.  

VA treatment records, dated in June 2003, showed that the Veteran complained about having a skin rash on his back associated with TENS patches.  

A September 2003 VA note reflected that the Veteran was successfully using his TENS unit until he went to Florida and perspired from the heat while using it.  Because of the perspiration, he developed a rash at the site of the patch.  He started using topical medication and adjusted the unit with improving results.  

However, an October 2003 dermatology clinic note shows that he reported discontinuing use of the TENS unit the prior month.  He reported developing a rash and having second and third degree burns.  He started using topical medication.  Clinical examination revealed a hyperpigmented lichenified patch on the inferior back corresponding to the location of the TENS patches.  The examiner classified the skin abnormality as a Stage I, minimal disease.  She diagnosed post-inflammatory hyperpigmentation involving the back and recommended a hypoallergenic TENS patch.       

In October 2003, the Veteran submitted color photographs of his skin disorder at the site of the TENS unit.  He reported having second and third degree burns in addition to an allergic reaction.  He used topical medication with little benefit and took hydrocortisone pills.  He reported that his primary care physician contacted the pain management physician about hypoallergic TENS pads, but such pads were never provided despite his continuing reports of an allergic reaction. 

VA treatment notes dated in July 2004 show that the Veteran again reported developing a skin rash from new application of electrodes.  He described an itchy and burning sensation in his back.  He discontinued using the TENS unit and started using topical cream.  Clinical examination revealed post-inflammatory hyperpigmentation at the location of the TENS patches.  The examiner identified raised erythematous papules over the area and diagnosed a rash of the low back associated with TENS use.  He prescribed topical medication for relief.  

A VA general medical examination report, dated in May 2006, reflects that the Veteran reported having a rash associated with the TENS unit.    

Private chiropractic records show that the Veteran was periodically treated for back pain in 2007 and 2008.  

In April 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported having both contact dermatitis and burns as a result of using his TENS unit.  Both disorders healed with discontinuation of the TENS unit.  During the past year he used topical medication to treat dermatitis on his back.  Clinical examination showed the skin to be of normal texture and color.  The examiner did not find any evidence of a skin disorder.  She diagnosed chronic dermatitis based upon reported history, but commented that there was no clinical pathology to support this diagnosis.  She opined that the reported skin disorders were not a foreseeable consequence of the TENS unit.  

The medical and lay evidence confirms that the Veteran developed contact dermatitis and had burns associated with use of the VA furnished TENS unit.  Although these skin irritations appear to have resolved during the pendency of the appeal, the Court has held in the context of service connection claims that a current disability is met even if the disability resolves during the appeals period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board finds the holding to analogously apply in the instant case.  Thus, the criterion of an additional disability is met.  

The April 2010 medical opinion shows that the Veteran's claimed skin conditions were an unforeseeable consequence of using the TENS unit.  There is no other conflicting medical opinion of record.  

Since the medical evidence shows that the claimed skin conditions were an unforeseen consequence of VA prescribed TENS unit use, the criteria for compensation pursuant to 38 U.S.C.A. § 1151 are met.  Compensation pursuant to 38 U.S.C.A. § 1151 for the claimed contact dermatitis and skin burns associated with TENS use is granted.  

(ii) Gastrointestinal disorder

VA treatment notes, dated in December 2002, show that the Veteran was prescribed 800mg tabs of ibuprofen to be taken three times a day as needed.  His medications were reportedly discussed with him.  A January 2003, note reflects that the Veteran was advised to change his pain medication from ibuprofen to etodolac due to gastrointestinal (GI) side effects.  In a follow-up note, the Veteran reported that etodolac was not working and he wanted to resume ibuprofen.  The examiner allowed him to resume ibuprofen, but also instructed him to take Zantac with it and inform her if he continued to have GI problems.  

In February 2003, the Veteran again reported that the ibuprofen was causing stomach irritation.  The treatment provider told him to stop using it and recommended continuing Zantac.  She also provided Percocet for breakthrough pain and discussed its possible side effects.

In October 2003, the Veteran submitted a list of VA prescribed medications.  He contended these medications damaged his stomach lining.  He continued to have acid reflux despite adjusting medications.     

In February 2004, a CT scan of the abdomen confirmed mild reflux.  

The Veteran was afforded an April 2010 VA examination in connection with his claim.  The examiner reviewed the claims file and interviewed the Veteran.  He reported having a reflux of clear salvia every morning.  He related it to his back pain medication regimen.  The examiner noted the February 2004 CT abdomen scan showing mild reflux.  She opined that the GI disorder was a foreseeable side effect of the Veteran's medications.  She specifically cited use of non-steroidal anti-inflammatory drug (NSAID), ibuprofen having known side effects of GI irritation.  She opined that it was less likely any GI disorder resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The evidence shows that the Veteran developed a GI disorder while using ibuprofen prescribed by VA to treat back pain.  The question is whether this was an unforeseen consequence of taking ibuprofen or the result of negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The VA examiner concluded that the GI disorder was not an unforeseen event, inasmuch as it was a well known consequence of this medication.  A remaining question is whether there was informed consent.  The treatment notes indicate that the medication was discussed, and the Veteran's prompt report of resulting GI discomfort indicates that he was aware that GI complications were a potential side effect of the medication.  

If he was not aware of this fact in December 2002, when the medication was discussed and prescribed, he was certainly aware of it in January 2003, when his VA treatment provider recommended that he change medications due his discomfort.  Even with this knowledge he subsequently elected to resume its use and at the care provider prescribed a gastrointestinal medication to be taken with the ibuprofen.  At that point there could be no doubt that the Veteran was made fully aware that ibuprofen could cause GI disability.  It was only after he resumed the use of ibuprofen that a GI disability, GERD or reflux, was identified.  Under these circumstances, the record documents informed consent as envisioned in 38 C.F.R. § 17.32.

The Veteran has not advanced any specific allegations that there was negligence or lack of proper treatment, nor has he alleged a lack of informed consent.

The only competent medical opinion of record is found within the April 2010 VA examination report.  The April 2010 VA medical opinion has significant probative value.  The examiner who provided the April 2010 opinion reviewed the claims file, interviewed the Veteran, and performed a contemporaneous clinical examination.  She provided a discussion and explained that GI disorders were a known side effect of the Veteran's medication.  Her opinion is consistent with the evidence of record.  It is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board finds this opinion persuasive in showing that Veteran's present GI symptoms were a reasonably foreseeable side effect of his medication and did not result from an instance of fault on the part of VA.  

In sum, weight of the probative evidence is against the Veteran's claim and reasonable doubt does not arise.  Compensation under the provisions of 38 U.S.C.A. § 1151 for a GI disorder is denied.  38 U.S.C.A. § 5107(b) (West 2002).












							(CONTINUED ON NEXT PAGE)
ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for chronic contact dermatitis of the back is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for residual burns of the back is granted.

Compensation under the provisions of 38 U.S.C.A. § 1151 for a GI disorder is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


